Title: To Thomas Jefferson from Bishop James Madison, 15 April 1798
From: Madison, Bishop James
To: Jefferson, Thomas


          
            Dear Sir
            Apl. 15th. 1798 Wmsburg
          
          I have endeavoured to understand the Directions of the Gentleman, & would have been happy to have made such Experiments as he wished; but, before this can be done, he must express himself more clearly. At present, I am entirely at a Loss for his Meaning. Indeed, from some Expressions, I suspect he confounds the Compass with the Dipping Needle. Has he a clear Idea of the latter Instrument?—I can only add, that he may be assured, in every well constructed Dipping Needle, the Inclination, that is the Angle which the North End makes with the Horizon, will be the same, in all Cases, provided the Plane of the Instrument be in the Magnetic Meridian, except when the North End is turned South, & elevated nearly or exactly to the Magnetic Line.
          I have inclosed a few Experiments in a particular Phœnomenon in Magnetism. I beg you to exercise the most rigorous Judgment upon them, & to throw them aside, should you think them unworthy of Notice,—
          I am Dr Sir, very respectfully & sincerely—Yr Friend & Sert
          
            J Madison
          
        